Exhibit 10.13


MORNINGSTAR, INC.
2011 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT, which includes the Online Grant
Acceptance form (the “Grant Notice”) provided to the Participant named therein
and any special terms and conditions for the Participant’s country set forth in
the Addendum attached hereto (together, the “Award Agreement”), is made under
the Morningstar, Inc. 2011 Stock Incentive Plan (the “Plan”) as of the Grant
Date specified in the Grant Notice. Any term capitalized but not defined in this
Award Agreement will have the meaning set forth in the Plan. For purposes of
this Award Agreement, “Employer” means the entity (the Company or Affiliate)
that employs the Participant.
BETWEEN:
(1)
MORNINGSTAR, INC., an Illinois corporation (the “Company”); and

(2)
The Participant identified in the Grant Notice.

1    GRANT OF RESTRICTED STOCK UNITS
1.1
In accordance with the terms of the Plan and subject to the terms and conditions
of this Award Agreement, the Company hereby grants to the Participant the number
of Restricted Stock Units specified in the Grant Notice.

1.2
Each Restricted Stock Unit is a notional amount that represents one unvested
share of common stock, no par value, of the Company (a “Share”). Each Restricted
Stock Unit constitutes the right, subject to the terms and conditions of the
Plan and this Award Agreement, to distribution of a Share if and when the
Restricted Stock Unit vests.

Notwithstanding the foregoing, if the Participant is resident or employed
outside of the United States, the Company, in its sole discretion, may settle
the Restricted Stock Units in the form of a cash payment to the extent
settlement in Shares: (i) is prohibited under local law; (ii) would require the
Participant, the Company and/or its Affiliates to obtain the approval of any
governmental and/or regulatory body in the Participant’s country; (iii) would
result in adverse tax consequences for the Participant, the Company or any
Affiliate; or (iv) is administratively burdensome. Alternatively, the Company,
in its sole discretion, may


1



--------------------------------------------------------------------------------





settle the Restricted Stock Units in the form of Shares but require the
Participant to sell such Shares immediately or within a specified period
following the Participant’s termination of Service (in which case, this Award
Agreement shall give the Company the authority to issue sales instructions on
the Participant’s behalf).
1.3
This Award Agreement is subject to the provisions of the Plan and shall be
interpreted in accordance therewith. The Participant hereby agrees to be bound
by the terms of this Award Agreement and the Plan.

1.4
Subject to, and except as otherwise provided by, this Award Agreement, including
Section 3.2 hereof, the Restricted Stock Units subject to this Award Agreement
shall vest in installments, with each installment becoming vested on the
“Vesting Date” shown below, if the Participant has remained in continuous
Service (as defined in Section 3.3 hereof) until that Vesting Date.
Notwithstanding the foregoing, the Board or the Committee may cause the
Restricted Stock Units granted hereby to vest at an earlier date pursuant to its
authority under the Plan.



Percentage of Restricted Stock Units


Vesting Date
25%
First anniversary of Grant Date
25%
Second Anniversary of Grant Date
25%
Third Anniversary of Grant Date
25%
Fourth Anniversary of Grant Date
 
 

1.5
Further details of the Restricted Stock Units granted to the Participant under
the terms of this Award Agreement are set forth in the Grant Notice.

2
RIGHTS AS A SHAREHOLDER

2.1
Unless and until a Restricted Stock Unit has vested and the Share underlying it
has been distributed to the Participant, the Participant will not be entitled to
vote that Share or have any right to dividends, dividend equivalents or other
distributions with respect to that Share; provided that the number and class of
securities subject to this Award Agreement shall be subject to adjustment in
accordance with Section 5.7 of the Plan.

3
TERMINATION OF SERVICE AND OTHER CHANGES IN SERVICE STATUS

3.1
If the Participant’s Service (as defined in Section 3.3) terminates for any
reason other than Disability or death, the Participant will forfeit the right to
receive Shares underlying any



2



--------------------------------------------------------------------------------





Restricted Stock Units that have not vested at that time. Notwithstanding
anything in the Plan to the contrary, for purposes of this Award Agreement,
“Disability” shall mean the condition of being “disabled” as provided in Code
Section 409A(a)(2)(C).
3.2
If the Participant’s Service terminates on account of the Disability or death of
the Participant, the Shares underlying all of the Restricted Stock Units awarded
hereunder shall become immediately vested and be distributed to the Participant
or the Participant’s beneficiary under the Plan as soon as practicable in
accordance with Section 4.1 of this Award Agreement.

3.3
For purposes of this Award Agreement “Service” means the provision of services
to the Company or its Affiliates in the capacity of an employee or a member of
the Board but not as a consultant to the Company or an Affiliate. For purposes
of this Award Agreement, the transfer of an employee from the Company to an
Affiliate, from an Affiliate to the Company or from an Affiliate to another
Affiliate shall not be a termination of Service. However, if the Affiliate for
which an employee is providing services ceases to be an Affiliate of the Company
due to a sale, transfer or other reason, and the employee ceases to perform
services for the Company or any Affiliate, the employee shall incur a
termination of Service. For purposes of this Award Agreement, "Affiliate” means
an entity that is (directly or indirectly) controlled by, or controls, the
Company.

3.4
For purposes of this Award Agreement, the Participant’s Service will be
considered terminated as of the date the Participant is no longer actively
providing services to the Company or any Affiliate (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment or service agreement, if any), and unless
otherwise expressly provided in this Award Agreement or determined by the
Company, the Participant’s right to vest in Restricted Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the Participant’s period of Service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment or service agreement, if
any). The Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of his or her
Restricted Stock Unit award (including whether the Participant may still be
considered to be providing services while on a leave of absence).

4
TIMING AND FORM OF PAYMENT



3



--------------------------------------------------------------------------------





4.1
Once a Restricted Stock Unit vests, the Participant will be entitled to receive
a Share in its place. Delivery of the Share will be made as soon as
administratively feasible after its associated Restricted Stock Unit vests, but
no later than 2½ months from the end of the calendar year in which such vesting
occurs.

5
RESPONSIBILITY FOR TAXES AND TAX WITHHOLDING OBLIGATIONS

5.1
The Participant acknowledges that, regardless of any action taken by the Company
or the Employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Further, notwithstanding any contrary provision of this Award
Agreement, no Shares will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Committee) will have been made
by the Participant with respect to the payment of any Tax-Related Items which
the Company determines must be withheld with respect to the Restricted Stock
Units. The Participant further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends or dividend equivalents; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Restricted Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. In addition, if the Participant is subject to Tax-Related Items in more
than one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

5.2
The Participant shall, upon occurrence of any tax withholding event, pay to the
Company or the Employer or make arrangements satisfactory to the Company for
payment of any Tax-Related Items required by law to be withheld on account of
such taxable event. Without limiting the Company’s power or rights pursuant to
Section 5.5 of the Plan, amounts required by law or regulation to be withheld by
the Company with respect to any taxable event arising under this Award Agreement
will be satisfied by having Shares withheld in accordance with Section 5.5 of
the Plan. In addition, the Participant may elect to deliver to the Company



4



--------------------------------------------------------------------------------





the necessary funds to satisfy the withholding obligation, in which case there
will be no reduction in the Shares otherwise distributable to the Participant.
5.3
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Restricted Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.

6
NOTICES

6.1
Any notice or other communication required or permitted under this Award
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender's expense. Notice will be deemed given when delivered personally or, if
mailed, three days after the date of deposit or, if sent by overnight courier,
on the regular business day following the date sent. Notice to the Company
should be sent to Morningstar, Inc., 22 West Washington Street, Chicago,
Illinois, 60602, USA, Attention: General Counsel. Notice to the Participant
should be sent to the address of the Participant contained in the Company’s
records. Either party may change the person and/or address to whom the other
party must give notice by giving such other party written notice of such change,
in accordance with the procedures described above.

7
NATURE OF GRANT

In accepting the grant of Restricted Stock Units, the Participant acknowledges,
understands and agrees that:
a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

b.
the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;



5



--------------------------------------------------------------------------------





c.
all decisions with respect to future Restricted Stock Unit or other award
grants, if any, will be at the sole discretion of the Committee;

d.
the Participant is voluntarily participating in the Plan;

e.
the Participant’s participation in the Plan shall not create a right to further
Service with the Employer and shall not interfere with the ability of the
Employer to terminate the Participant’s Service at any time with or without
cause;

f.
a Restricted Stock Unit grant will not be interpreted to form an employment or
service contract or relationship with the Company or an Affiliate;

g.
the grant of Restricted Stock Units, the Shares subject to the Restricted Stock
Units, and the income and value of same, are not intended to replace any pension
rights or compensation;

h.
the grant of Restricted Stock Units, the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

i.
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

j.
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares;

k.
unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of same,
are not granted as consideration for, or in connection with, the Service the
Participant may provide as a director of an Affiliate;

l.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from the termination of the
Participant's Service (for any reason whatsoever, whether or not later found to
be invalid or in breach of



6



--------------------------------------------------------------------------------





employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment or service agreement, if any), and in
consideration of the grant of Restricted Stock Units, the Participant agrees not
to institute any claim against the Company or any Affiliate; and
m.
neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the Restricted Stock Units
or of any amounts due to the Participant pursuant to the vesting of Restricted
Stock Units or the sale of Shares.

8
DATA PRIVACY

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in any Restricted Stock Unit award grant materials by and among, as
applicable, the Employer, the Company, and its other Affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Unit awards
or any other entitlement to Shares awarded, cancelled, exercised, vested,
unvested or outstanding in the Participant’s favor ("Data"), for the exclusive
purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to the Company’s
designated broker and/or stock plan service provider that is assisting the
Company (presently or in the future) with the implementation, administration and
management of the Plan. The Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.
The Participant authorizes the Company, the Employer and any other possible
recipients which may assist the Company (presently or in the future) with
implementing,


7



--------------------------------------------------------------------------------





administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke the Participant’s consent, the Participant’s employment or
Service status with the Employer will not be affected. The only consequence of
refusing or withdrawing consent is that the Company would not be able to grant
Restricted Stock Units or other equity awards to the Participant or administer
or maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
9
ELECTRONIC DELIVERY AND ACCEPTANCE

9.1
The Company may, in its sole discretion, decide to deliver any documents related
to Restricted Stock Units awarded under the Plan or future Restricted Stock
Units that may be awarded under the Plan by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

10
SEVERABILITY

10.1
The provisions of the Award Agreement (including the Country-Specific Terms and
Conditions attached hereto as an Addendum), are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.



8



--------------------------------------------------------------------------------





11
NO ADVICE REGARDING GRANT

11.1
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant should consult with his or her own personal tax, legal and financial
advisors regarding the Participant’s participation in the Plan before taking any
action related to the Plan.

12
IMPOSITION OF OTHER REQUIREMENTS

12.1
The Company reserves the right to impose other requirements on the Participant’s
participation in the Plan, on Restricted Stock Units and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

13
LANGUAGE

13.1
If the Participant received any document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

14
INSIDER TRADING/MARKET ABUSE LAWS

14.1
The Participant acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect the
Participant’s ability to acquire or sell Shares or rights to Shares (e.g.,
Restricted Stock Units) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the Participant’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is Participant’s responsibility to be informed of and
compliant with such regulations, and Participant should speak to his or her
personal advisor on this matter.

15
FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS

15.1
The Participant acknowledges that the Participant’s country may have certain
foreign asset and/or foreign account reporting requirements and exchange
controls which may affect the



9



--------------------------------------------------------------------------------





Participant’s ability to acquire or hold Shares acquired under the Plan or cash
received from participating in the Plan (including from any dividends or
dividend equivalents paid on Shares or sales proceeds from the sale of Shares
acquired under the Plan) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in the Participant’s
country. The Participant also may be required to repatriate sale proceeds or
other funds received as a result of the Participant’s participation in the Plan
to the Participant’s country through a designated bank or broker within a
certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations, and the
Participant should consult his or her personal legal advisor for any details.
16
ADDENDUM

16.1
Notwithstanding any provisions in the Award Agreement, Restricted Stock Units
shall also be subject to the Country-Specific Terms and Conditions for the
Participant’s country, if any, set forth in the Addendum attached hereto.
Moreover, if the Participant relocates to one of the countries included in the
Addendum, the special terms and conditions for such country will apply to the
Participant, to the extent that the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.

17
CONSTRUCTION

17.1
The Restricted Stock Units granted hereunder are subject to any rules and
regulations promulgated by the Committee pursuant to the Plan, now or hereafter
in effect.

17.2
The Company and the Participant may amend this Award Agreement only by a written
instrument signed by both parties, provided, that the Company may amend this
Award Agreement without further action by the Participant if (i) such amendment
is deemed by the Company to be advisable or necessary to comply with applicable
law, rule, or, regulation, including Section 409A of the Code, or (ii) if such
amendment is not to the detriment of the Participant.

17.3
The Participant shall agree to the terms of this Award Agreement by accepting
the Grant Notice at the time and in the manner specified by the Company.

17.4
The Plan, the Restricted Stock Units and this Award Agreement, and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the Code or the



10



--------------------------------------------------------------------------------





laws of the United States, shall be governed by the laws of the State of
Illinois and construed in accordance therewith without giving effect to
principles of conflicts of laws.












ADDENDUM
COUNTRY-SPECIFIC TERMS AND CONDITIONS
Certain capitalized terms used but not defined in this Addendum have the
meanings set forth in the Plan and/or in the Award Agreement.
Terms and Conditions
This document includes additional terms and conditions that govern Restricted
Stock Units granted under the Plan if the Participant works and/or resides in
one of the countries listed below. If the Participant is a citizen or resident
of a country other than the one in which the Participant currently is residing
and/or working, transfers employment and/or residency after the Grant Date or is
considered a resident of another country for local law purposes, the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to the Participant.
Notifications
This document also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of August 2017. Such laws are often complex and change frequently.
As a result, the Participant should not rely on the information noted in this
document as the only source of information relating to the consequences of the
Participant’s participation in the Plan because the


11



--------------------------------------------------------------------------------





information may be out of date by the time the Participant vests in Restricted
Stock Units or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant currently is residing and/or working, transfers employment
and/or residency after the Grant Date or is considered a resident of another
country for local law purposes, the notifications contained herein may not apply
to the Participant.
AUSTRALIA
Terms and Conditions
Australian Offer Document. The Participant understands that the offering of the
Plan in Australia is intended to qualify for exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Participation in the Plan is subject to the terms and
conditions set forth in the Australian Offer Document and the Plan documentation
provided to the Participant.
Notifications
Tax Notification. The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD 10,000 and international fund transfers. The
Australian bank assisting with the transaction will file the report for the
Participant. If there is no Australian bank involved in the transfer, the
Participant will be required to file the report on his/her own.
BRAZIL
Terms and Conditions
Labor Law Policy and Acknowledgement. This provision supplements Section 7 of
the Award Agreement:


12



--------------------------------------------------------------------------------





By accepting the Restricted Stock Units, the Participant agrees that he or she
is (i) making an investment decision; (ii) Shares will be issued to the
Participant only if the vesting conditions are met and (iii) the value of the
underlying Shares is not fixed and may increase or decrease without compensation
to the Participant.
Compliance with Law. By accepting the Restricted Stock Units, the Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with the vesting of the
Restricted Stock Units, and the sale of Shares acquired under the Plan and the
receipt of any dividends or dividend equivalents.
Notifications
Foreign Asset/Account Reporting Information. If the Participant is a resident or
domiciled in Brazil, the Participant may be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights is USD 100,000 or more.
Assets and rights that must be reported include Shares acquired under the Plan.
CANADA
Terms and Conditions
Form of Settlement. Notwithstanding any terms and conditions in the Plan, Award
Agreement or any other grant materials, the Restricted Stock Units will be
settled in Shares only, not cash.
Termination of Service. This provision replaces Section 3.4 of the Award
Agreement:
For purposes of the Restricted Stock Units, the Participant’s Service is
considered terminated as of the earlier of (a) the date the Participant’s
Service with the Company or any Affiliate is terminated; (b) the date on which
the Participant ceases to provide active Service to the Company or any
Affiliate; or (c) the date on which the Participant receives a notice of
termination of Service from the Employer (in all cases regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where the Participant is employed or
rendering services or the terms of the Participant’s employment or service
contract, if any). The Participant’s rights to participate in the Plan will not
be extended by any notice period (e.g., Service would not include any
contractual notice or any period of “garden leave” or period of pay in lieu of
such notice required under any employment law in the country where the
Participant resides (including, but not limited to, statutory law, regulatory
law and/or common law)). The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively providing Services for


13



--------------------------------------------------------------------------------





purposes of the Restricted Stock Units (including whether the Participant may
still be considered to be providing Services while on a leave of absence).
The following provisions apply to residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir expressément souhaité la rédaction en anglais du
Contrat d’Attribution, ainsi que tous les documents exécutés, avis donnés et
procédures judiciaires intentées, en vertu du, ou liés directement ou
indirectement, au présent Contrat d’Attribution.
Data Privacy. The following provision supplements Section 8 of the Award
Agreement:
The Participant authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved with the administration of the Plan.
The Participant further authorizes the Company, any Affiliate of the Company,
the Employer, any broker, or any stock plan service provider as may be selected
by the Company from time to time to assist with the Plan, to disclose and
discuss the Plan with their advisors. The Participant also authorizes the
Company and the Employer to record such information and to keep such information
in the Participant’s employee file.
Notifications
Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker, if any, provided the resale of
such Shares takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed (i.e., Nasdaq Stock Market).
Foreign Asset/Account Reporting Information. The Participant is required to
report his or her foreign property on Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds CAD 100,000 at any
time during the year. Foreign property includes Shares acquired under the Plan,
and their cost generally is the adjusted cost base (“ACB”) of the Shares. The
ACB would normally equal the Fair Market Value of the Shares at vesting, but if
the Participant owns other Shares, this ACB may have to be averaged with the ACB
of the other Shares. If due, the Form must be filed by April 30 of the following
year. The Participant should speak with a personal tax advisor to determine the
scope of foreign property that must be considered for purposes of this
requirement.


14



--------------------------------------------------------------------------------





CHILE
Terms and Conditions
Securities Law Notice. The grant of the Restricted Stock Units is not intended
to be a public offering of securities in Chile but instead is intended to be a
private placement.
a)
The starting date of the offer will be the Grant Date (as defined in the Grant
Notice), and this offer conforms to General Ruling No. 336 of the Chilean
Superintendence of Securities and Insurance;

b)
The offer deals with securities not registered in the Registry of Securities or
in the Registry of Foreign Securities of the Chilean Superintendence of
Securities and Insurance, and therefore such securities are not subject to its
oversight;

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, as such securities are not registered with the Chilean
Superintendence of Securities and Insurance; and

d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Grant
Date”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General N° 336 de la
Superintendencia de Valores y Seguros Chilena;

b)
La oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la Superintendencia de Valores y
Seguros chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en Chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

Notifications
Exchange Control Information. According to the International Exchange
Transaction Regulations (“IETR”) issued by the Central Bank of Chile, it is
arguable whether the acquisition of Shares for which the Participant does not
remit funds abroad represents an “investment operation”. In case the acquisition
qualifies as an investment operation under the IETR and the aggregate value of
any Shares exceeds USD 10,000, the Participant must sign Annex 1 of the Manual
of Chapter XII of


15



--------------------------------------------------------------------------------





the Foreign Exchange Regulations and file it directly with the Central Bank
within the first ten (10) days of the month following the settlement of the
Restricted Stock Units.
The Participant is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends to Chile. However, if the Participant
decides to repatriate such funds, the Participant must do so through the Formal
Exchange Market if the amount of the funds exceeds USD 10,000. In such case, the
Participant must report the payment to a commercial bank or registered foreign
exchange office receiving the funds. However, if the Participant does not
repatriate the funds and uses such funds for the payment of other obligations
contemplated under a different Chapter of the Foreign Exchange Regulations, the
Participant must sign Annex 1 of the Manual of Chapter XII of the Foreign
Exchange Regulations and file it directly with the Central Bank of Chile within
the first ten (10) days of the month immediately following the transaction.
If the Participant’s aggregate investments held outside of Chile exceeds
USD 5,000,000 (including the value of the Shares acquired under the Plan), the
Participant must report the investments to the Central Bank. Annex 3.1 of
Chapter XII of the Foreign Exchange Regulations must be used to file this
report.
Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to the
vesting of the Restricted Stock Units.
Foreign Asset/Account Reporting Information. The Chilean Internal Revenue
Service (“CIRS”) requires all taxpayers to provide information annually
regarding: (i) the taxes paid abroad which they will use as a credit against
Chilean income taxes, and (ii) the results of foreign investments. These annual
reporting obligations must be complied with by submitting a sworn statement
setting forth this information before March 21 of each year. The forms to be
used to submit the sworn statement are Tax Form 1853 “Annual Sworn Statement
Regarding Credits for Taxes Paid Abroad” and Tax Form 1851 “Annual Sworn
Statement Regarding Investments Held Abroad.” If the Participant is not a
Chilean citizen and has been a resident in Chile for less than three years, the
Participant is exempt from the requirement to file Tax Form 1853. These
statements must be submitted electronically through the CIRS website:
www.sii.cl.
CHINA
The following provisions apply only if the Participant is subject to exchange
control restrictions or regulations in China, as determined by the Company in
its sole discretion.


16



--------------------------------------------------------------------------------





Terms and Conditions
Settlement of Restricted Stock Units and Sale of Shares. To facilitate
compliance with exchange control regulations in China, the Restricted Stock
Units may be settled in the form of a cash payment. Alternatively, the
Restricted Stock Units may be settled in Shares, in which case, the Participant
agrees that the Company is authorized to sell the Shares immediately upon
settlement or after termination of the Participant’s Service, as described
below, and the Participant expressly authorizes the Company’s designated broker
to complete the sale of such Shares (on the Participant’s behalf pursuant to
this authorization without further consent). The Participant agrees to sign any
agreements, forms and/or consents that may be reasonably requested by the
Company (or the designated broker) to effectuate the sale of the Shares and
shall otherwise cooperate with the Company with respect to such matters,
provided that Participant shall not be permitted to exercise any influence over
how, when or whether the sales occur. The Participant acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price.
Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale of Shares (less any applicable Tax-Related Items, brokerage fees or
commissions) to the Participant in accordance with applicable exchange control
laws and regulations including, but not limited to, the restrictions set forth
below under “Exchange Control Requirements.”
Treatment of Restricted Stock Units Upon Termination of Service. Due to exchange
control regulations in China, the Participant understands and agrees that the
Company may require the sale of Shares held by the Participant within six (6)
months following the Participant’s termination of Service, or within such other
period as determined by the Company or required by the China State
Administration of Foreign Exchange (“SAFE”) (the “Mandatory Sale Date”). This
includes any portion of Shares that vest upon the Participant’s termination of
Service. The Participant understands that should the Company impose this
requirement, any Shares held by the Participant under the Plan that have not
been sold by the Mandatory Sale Date will automatically be sold by the Company’s
designated broker at the Company’s direction (on the Participant’s behalf
pursuant to this authorization without further consent).
Exchange Control Requirements. The Participant understands and agrees that, to
facilitate compliance with exchange control requirements, the Participant is
required to immediately repatriate to China the cash proceeds from the sale of
the Shares and any dividends or dividend equivalents paid on such Shares. The
Participant further understands that such repatriation of the cash proceeds will
be effectuated through a special exchange control account established by the
Company or its


17



--------------------------------------------------------------------------------





Affiliates, and the Participant hereby consents and agrees that the proceeds may
be transferred to such special account prior to being delivered to the
Participant. The Company may deliver the proceeds to the Participant in U.S.
dollars or local currency at the Company’s discretion. If the proceeds are paid
in U.S. dollars, the Participant understands that he or she will be required to
set up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to the Participant and due to fluctuations in
the Share trading price and/or the U.S. dollar/PRC exchange rate between the
sale/payment date and (if later) when the proceeds can be converted into local
currency, the proceeds that the Participant receives may be more or less than
the market value of the Shares on the sale/payment date (which is the amount
relevant to determining the Participant’s tax liability). The Participant agrees
to bear the risk of any currency fluctuation between the sale/payment date and
the date of conversion of the proceeds into local currency.
The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
Notifications
Foreign Asset/Account Reporting Information. PRC residents are required to
report to SAFE details of their foreign financial assets and liabilities, as
well as details of any economic transactions conducted with non-PRC residents,
either directly or through financial institutions. Under these rules, the
Participant may be subject to reporting obligations for the Restricted Stock
Units and any cash proceeds acquired under the Plan and Plan-related
transactions. It is the Participant’s responsibility to comply with this
reporting obligation and the Participant should consult his or her personal
advisor in this regard.
DENMARK
Terms and Conditions
Danish Stock Option Act. Notwithstanding any provisions in the Award Agreement
to the contrary, if the Participant is determined to be an “Employee” as defined
in section 2 of the Danish Act on the Use of Rights to Purchase or Subscribe for
Shares etc. in Employment Relationships (the “Stock Option Act”), the treatment
of Restricted Stock Units upon the Participant’s termination of Service shall be
governed by Section 4 and 5 of the Stock Option Act. However, if the provisions
in the Award Agreement or the Plan governing the treatment of the Restricted
Stock Units upon a termination of Service are more favorable, the provisions of
the Award Agreement or the Plan will govern. By accepting the Restricted Stock
Units, the Participant acknowledges having received an


18



--------------------------------------------------------------------------------





“Employer Statement” in Danish which is being provided to comply with the Danish
Stock Option Act.
Notifications
Foreign Asset and Account Reporting Notification.  If the Participant is a
Danish resident and holds Shares acquired under the Plan in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank, he or she may be required to inform the Danish
Tax Administration about such account.  For this purpose, the Participant must
file a Declaration V (Erklaering V) with the Danish Tax Administration.  The
bank or broker and the Participant must sign the Declaration V. By signing the
Declaration V, the bank or broker undertakes an obligation, without further
request each year not later than on February 1 of the year following the
calendar year to which the information relates, to forward certain information
to the Danish Tax Administration concerning the content of the safety-deposit
account. In the event that the applicable broker or bank with which the
safety-deposit account is held does not wish to, or, pursuant to the laws of the
country in question, is not allowed to assume such obligation to report, the
Participant will be solely responsible for providing certain details regarding
the foreign brokerage or bank account and any Shares acquired at vesting and
held in such account to the Danish Tax Administration as part of the
Participant’s annual income tax return.  By signing the Form V, the Participant
at the same time authorizes the Danish Tax Administration to examine the
account.  A sample of the Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.
In addition, when the Participant opens a deposit account or a brokerage account
for the purpose of holding cash outside Denmark, the bank or brokerage account,
as applicable, will be treated as a deposit account because cash can be held in
the account.  Therefore, the Participant must also file a Declaration K
(Erklaering K) with the Danish Tax Administration.  The bank or broker and the
Participant must sign the Declaration K.  By signing the Declaration K, the bank
or broker undertakes an obligation, without further request each year, not later
than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the deposit account.  In the event that
the applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Participant will be solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of the Participant’s
annual income tax return. By signing the Declaration K, the Participant at the
same time authorizes the Danish Tax Administration to examine the account.  A
sample of Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


19



--------------------------------------------------------------------------------





FRANCE
Terms and Conditions
Type of Grant. The Restricted Stock Units are not granted as “French-qualified”
awards and are not intended to qualify for the special tax and social security
treatment applicable to shares granted for no consideration under Sections L.
225-197 and seq. of the French Commercial Code, as amended.
Language Acknowledgement. By accepting the Restricted Stock Units, the
Participant confirms having read and understood the documents relating to the
Restricted Stock Units which were provided to the Participant in English.
En acceptant les droits sur actions assujettis à restrictions (« restricted
stock units » ou « RSUS »), le Participant confirme avoir lu et compris les
documents relatifs aux RSUs qui ont été communiqués au Participant en langue
anglaise.
Notifications
Foreign Asset/Account Reporting Information. If the Participant holds Shares
outside of France or maintains a foreign bank account, the Participant is
required to report such accounts (including any accounts that were opened or
closed during the year) to the French tax authorities when filing the
Participant’s annual tax return. Failure to comply could trigger significant
penalties.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of EUR 12,500 must
be reported monthly to the German Federal Bank. The German Federal Bank no
longer will accept reports in paper form and all reports must be filed
electronically. The electronic “General Statistics Reporting Portal”
(Allgemeines Meldeportal Statistik) can be accessed on the German Federal Bank’s
website: www.bundesbank.de.
HONG KONG
Terms and Conditions
Restrictions on Sale and Transferability. In the event that Shares are delivered
in settlement of Restricted Stock Units within six (6) months after the Grant
Date, the Participant (and the Participant’s heirs) hereby agrees that such
Shares may not be offered for sale to the public or


20



--------------------------------------------------------------------------------





otherwise disposed of prior to the six-month anniversary of the Grant Date. Any
Shares acquired under the Plan are accepted as a personal investment.
Form of Settlement. Notwithstanding any terms and conditions in the Plan, Award
Agreement or any other grant materials, the Restricted Stock Units will be
settled in Shares only, not cash.
Notifications
Securities Warning. Restricted Stock Units and any Shares issued thereunder do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company or its Affiliates. The Plan, the Plan
prospectus and any other incidental communication materials (i) have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, (ii) have not been reviewed by any regulatory authority in Hong
Kong, and (iii) are intended only for the Participant’s personal use and may not
be distributed to any other person. If the Participant is in any doubt about any
of the contents of the Plan or the Plan prospectus, the Participant should
obtain independent professional advice.
Occupational Retirement Schemes Ordinance Information. The Company specifically
intends that the Plan will not be an occupational retirement scheme for purposes
of the Occupational Retirement Schemes Ordinance (“ORSO”). To the extent that
any court, tribunal or legal/regulatory body in Hong Kong determines that the
Plan constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of Restricted Stock Units shall be null and void.
INDIA
Notifications
Exchange Control Information. The Participant must repatriate all proceeds
received from the sale of Shares to India within 90 days of receipt and any cash
dividends paid on such Shares within 180 days of receipt (or within any other
time frame prescribed under applicable Indian exchange control laws as may be
amended from time to time). The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is the Participant’s responsibility
to comply with applicable exchange control laws in India.
Foreign Account/Asset Reporting Information. The Participant is required to
declare in his or her annual tax return (a) any foreign assets held by the
Participant or (b) any foreign bank accounts for


21



--------------------------------------------------------------------------------





which the Participant has signing authority. Increased penalties for failing to
report these assets/accounts have been implemented. It is the Participant’s
responsibility to comply with this reporting obligation, and the Participant
should confer with his or her personal tax advisor in this regard.
ITALY
Terms and Conditions
Data Privacy. The following provision replaces in its entirety Section 8 of the
Award Agreement:
The Participant understands that the Employer, the Company, and any Affiliate
may hold certain personal information about the Participant, including his or
her name, home address and telephone number, e-mail address, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any Shares or directorships the Participant holds in the Company,
details of the Restricted Stock Units or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of managing and
administering the Plan.
The Participant also understands that providing the Company with the Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is Morningstar, Inc.,
with registered offices at 22 West Washington Street, Chicago, Illinois, 60602,
USA and Morningstar Italy, S.R.L., Via Pergolesi, 25, Milan, MI 20124, Italy,
which is also the Company's representative in Italy for privacy purposes
pursuant to Legislative Decree no. 196/2003.
The Participant understands that his or her Data will not be publicized, but it
may be transferred to banks, other financial institutions or brokers involved in
the management and administration of the Plan. The Participant further
understands that the Company and any Affiliate will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and that the Company
and any Affiliate may each further transfer Data to third parties assisting the
Company in the implementation, administration and management of the Plan,
including any requisite transfer to a broker or another third party with whom
the Participant may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain and transfer the Data in electronic
or other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that these
recipients may be located in the European Economic Area, or elsewhere, such as
the United States. Should the Company


22



--------------------------------------------------------------------------------





exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete the
Participant’s Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of the
Participant’s Data abroad, including outside of the European Economic Area, as
herein specified and pursuant to applicable laws and regulations, does not
require the Participant’s consent thereto as the processing is necessary to
performance of contractual obligations related to implementation, administration
and management of the Plan. The Participant understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003, the Participant has the right
to, including but not limited to, access, delete, update, ask for rectification
of the Participant’s Data and cease, for legitimate reason, the Data processing.
Furthermore, the Participant is aware that his or her Data will not be used for
direct marketing purposes. In addition, the Data provided may be reviewed and
questions or complaints can be addressed by contacting the Plan administrator or
its designee.
Plan Document Acknowledgment. The Participant acknowledges that the Participant
has read and specifically and expressly approves the following Sections of the
Award Agreement: Section 5 (Responsibility for Taxes and Tax Withholding
Obligations); Section 7 (Nature of Grant); Section 9 (Electronic Delivery and
Acceptance); Section 12 (Imposition of Other Requirements); Section 13
(Language); Section 16 (Addendum) and the Data Privacy provision above in this
Addendum for Italy.
Notifications
Foreign Asset/Account Reporting Information. If the Participant is an Italian
resident who, at any time during the fiscal year, holds foreign financial assets
(including cash and Shares) which may generate income taxable in Italy, the
Participant is required to report these assets on the Participant’s annual tax
return for the year during which the assets are held, or on a special form if no
tax return is due. These reporting obligations also apply if the Participant is
the beneficial owner of foreign financial assets under Italian money laundering
provisions.


23



--------------------------------------------------------------------------------





JAPAN
Notifications
Foreign Asset/Account Reporting Information. If the Participant is a resident of
Japan, the Participant will be required to report details of any assets
(including any Shares acquired under the Plan) held outside of Japan as of
December 31st of each year, to the extent such assets have a total net fair
market value exceeding JPY 50,000,000. Such report will be due by March 15th of
the following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the Participant and
whether he or she will be required to report details of any outstanding
Restricted Stock Units or Shares held by the Participant in the report.
KOREA
Notifications
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
based in foreign countries that have not entered into an “inter-governmental
agreement for automatic exchange of tax information” with Korea to the Korean
tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency). The Participant should consult with the Participant's personal tax
advisor for additional information about this reporting obligation, including
whether or not there is an applicable inter-governmental agreement between Korea
and the US (or any other country where the Participant may hold any Shares or
cash acquired in connection with the Plan).
LUXEMBOURG
There are no country-specific provisions.
MEXICO
Terms and Conditions
Labor Law Acknowledgement. The following provision supplements Section 7 of the
Award Agreement:
By accepting the Restricted Stock Units, the Participant acknowledges that he or
she understands and agrees that: (i) the Restricted Stock Units are not related
to the salary and other contractual


24



--------------------------------------------------------------------------------





benefits granted to the Participant by the Employer; and (ii) any modification
of the Plan or its termination shall not constitute a change or impairment of
the terms and conditions of employment.
Policy Statement. The grant of the Restricted Stock Units the Company is making
under the Plan is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.
The Company, with registered offices at 22 West Washington Street, Chicago,
Illinois, 60602, USA, is solely responsible for the administration of the Plan.
Participation in the Plan and the acquisition of Shares under the Plan does not,
in any way establish an employment relationship between the Participant and the
Company since the Participant is participating in the Plan on a wholly
commercial basis and the sole employer is the Affiliate employing the
Participant, as applicable, nor does it establish any rights between the
Participant and the Employer.
Plan Document Acknowledgement. By participating in the Plan, the Participant
acknowledges that he or she has received copies of the Plan and the Award
Agreement, has reviewed the Plan and the Award Agreement in their entirety and
fully understands and accept all provisions of the Plan and the Award Agreement.
In addition, by participating in the Plan, the Participant further acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions in Section 7 of the Award Agreement, in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) the Company and its Affiliates are not
responsible for any decrease in the value of the Shares underlying the
Restricted Stock Units.
Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Employer, the Company and/or its
Affiliates for any compensation or damages as a result of participation in the
Plan and therefore grants a full and broad release to the Employer and the
Company and its Affiliates with respect to any claim that may arise under the
Plan.
Spanish Translation
Reconocimiento de la Ley Laboral. Esta disposición complementa la Sección 7 del
Acuerdo.
Al aceptar el RSU, el Participante reconoce entiende y acuerda que: (i) la RSU
no se encuentra relacionada con el salario ni con otras prestaciones
contractuales concedidas al Participante por


25



--------------------------------------------------------------------------------





del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o detrimento en los términos y condiciones de empleo.
Declaración de Política. La concesión del RSU que la Compañía está haciendo bajo
el Plan es unilateral y discrecional y, por lo tanto, la Compañía se reserva el
derecho absoluto de modificar y discontinuar el mismo en cualquier momento, sin
ninguna responsabilidad.
La Compañía, con oficinas registradas ubicadas en 22 West Washington Street,
Chicago, Illinois, 60602, Estados Unidos de Norteamérica, es la única
responsable por la administración del Plan. La participación en el Plan y la
adquisición de Acciones no establece de forma alguna, una relación de trabajo
entre el Participante y la Compañía, ya que la participación en el Plan por
parte del Participante es completamente comercial y el único patrón es la
Subsidiaria que ha contratado al Participante, en caso de ser aplicable, así
como tampoco establece ningún derecho entre el Participante y su patrón.
Reconocimiento del Plan de Documentos. Al participar en el Plan, el Participante
reconoce que ha recibido copias del Plan y del Acuerdo, mismos que ha revisado
en su totalidad y los entiende completamente y, que ha entendido y aceptado las
disposiciones contenidas en el Plan y en el Acuerdo.
Adicionalmente, al participar en el Plan, el Participante reconoce que ha leído,
y que aprueba específica y expresamente los términos y condiciones contenidos en
la Sección 7 del Acuerdo, en la cual se encuentra claramente descrito y
establecido lo siguiente: (i) la participación en el Plan no constituye un
derecho adquirido; (ii) el Plan y la participación en el mismo es ofrecida por
la Compañía de forma enteramente discrecional; (iii) la participación en el Plan
es voluntaria; y (iv) la Compañía, así como sus Subsidiarias no son responsables
por cualquier detrimento en el valor de las Acciones en relación con la RSU.
Finalmente, el Participante declara que no se reserva ninguna acción o derecho
para interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de la participación en el Plan y en
consecuencia, otorga el más amplio finiquito a su patrón, así como a la
Compañía, a sus Subsidiarias con respecto a cualquier demanda que pudiera
originarse en virtud del Plan.
NETHERLANDS
Terms and Conditions
Exclusion of Claim. By accepting the Restricted Stock Units, the Participant
acknowledges and agrees that the Participant will have no entitlement to
compensation or damages insofar as such


26



--------------------------------------------------------------------------------





entitlement arises or may arise from the Participant ceasing to have rights
under or to be entitled to the Restricted Stock Units, whether or not as a
result of the Participant’s termination of Service (whether the termination is
in breach of contract or otherwise), or from the loss or diminution in value of
the Restricted Stock Units. Upon acceptance of the Restricted Stock Units, the
Participant shall be deemed irrevocably to have waived any such entitlement.
NEW ZEALAND
Notifications
Securities Law Notice.
Warning
This is an offer of Restricted Stock Units which, upon vesting and settlement in
accordance with the terms of the Plan and this Award Agreement, will be
converted into Shares. Shares give you a stake in the ownership of Morningstar,
Inc. You may receive a return if dividends are paid.
If Morningstar, Inc. runs into financial difficulties and is wound up, you will
be paid only after all creditors and holders of preference shares have been
paid. You may lose some or all of your investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing.
The Shares are quoted on the Nasdaq Stock Market. This means that if you acquire
Shares under the Plan, you may be able to sell them on the Nasdaq Stock Market
if there are interested buyers. You may get less than you invested. The price
will depend on the demand for the Shares.
You also are hereby notified that the documents listed below are available for
review in connection with the offer of Restricted Stock Units under the Plan:
1.
Morningstar Inc.’s most recent Annual Report (i.e., Form 10-K) is available at:
https://shareholders.morningstar.com/investor-relations/financials/sec-filings/default.aspx.



27



--------------------------------------------------------------------------------





2.
Morningstar Inc.’s most recent published financial statements (Form 10-Q or
10-K) and the auditor’s report on those financial statements are available at:
https://shareholders.morningstar.com/investor-relations/financials/sec-filings/default.aspx.

3.
The Morningstar, Inc. 2011 Stock Incentive Plan is available on the website of
the Company’s stock plan service provider.

4.
The Morningstar, Inc. 2011 Stock Incentive Plan Prospectus is available on the
website of the Company’s stock plan service provider.

A copy of the above documents will be sent to you free of charge on written
request being mailed to Morningstar, Inc., 22 West Washington Street, Chicago,
Illinois, 60602, USA, Attention: General Counsel.
NORWAY
There are no country-specific provisions.
SINGAPORE
Notifications
Securities Law Information. The grant of Restricted Stock Units is being made
pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to
the Participant with a view to the Shares being subsequently offered for sale to
any other party. The Plan has not been lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Participant should note that the
Restricted Stock Units are subject to section 257 of the SFA and the Participant
should not make (i) any subsequent sale of the Shares in Singapore or (ii) any
offer of such subsequent sale of the Shares subject to the Restricted Stock
Units in Singapore, unless such sale or offer is made after six (6) months from
the Grant Date or pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA. The Company’s Shares are
traded on the Nasdaq Stock Market Exchange, which is located outside of
Singapore, under the ticker symbol “MORN” and the Shares acquired under the Plan
may be sold through this exchange.
Chief Executive Officer and Director Notification Requirement. If the
Participant is the Chief Executive Officer (the “CEO”), or a director, associate
director, or shadow director of a Singapore Affiliate of the Company, the
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore


28



--------------------------------------------------------------------------------





Affiliate in writing when the Participant receives an interest (e.g., Restricted
Stock Units, Shares, etc.) in the Company or any related company. In addition,
the Participant must notify the Singapore Affiliate when the Participant sells
the Shares of the Company or any related company (including when the Participant
sells the Shares acquired under the Plan). These notifications must be made
within two (2) business days of (i) its acquisition or disposal, (ii) any change
in a previously-disclosed interest (e.g., upon vesting of the Restricted Stock
Units or when Shares acquired under the Plan are subsequently sold), or (iii)
becoming the CEO / or a director.






SOUTH AFRICA
Terms and Conditions
Responsibility for Taxes and Tax Withholding Obligations. This provision
supplements Section 5 of the Award Agreement:
By accepting the Restricted Stock Units, the Participant agrees to immediately
notify the Employer of the amount of any gain realized upon vesting of the
Restricted Stock Units. If the Participant fails to advise the Employer of the
gain realized at vesting, the Participant may be liable for a fine. The
Participant will be responsible for paying any difference between the actual tax
liability and the amount withheld.
Notifications
Securities Law Notification. In compliance with South African securities laws,
the documents listed below are available on the following websites:




29



--------------------------------------------------------------------------------





i.
a copy of the Company's most recent annual report (i.e., Form 10-K) is available
at:
https://shareholders.morningstar.com/investor-relations/financials/sec-filings/default.aspx;

ii.
a copy of the Plan is available on the website of the Company’s stock plan
service provider; and

iii.
a copy of the Plan Prospectus is available on the website of the Company’s stock
plan service provider.

A copy of the above documents will be sent to the Participant free of charge on
written request to Morningstar, Inc., 22 West Washington Street, Chicago,
Illinois, 60602, USA, Attention: General Counsel.
The Participant is advised to carefully read the materials provided before
making a decision whether to participate in the Plan. In addition, the
Participant should contact his or her tax advisor for specific information
concerning the Participant’s personal tax situation with regard to Plan
participation.
Exchange Control Information. The Participant is responsible for complying with
applicable South African exchange control regulations. Since the exchange
control regulations change frequently and without notice, the Participant should
consult his or her legal advisor prior to the acquisition or sale of Shares
acquired under the Plan to ensure compliance with current regulations. As noted,
it is the Participant’s responsibility to comply with South African exchange
control laws, and neither the Company nor any Affiliate will be liable for any
fines or penalties resulting from the Participant’s failure to comply with
applicable laws.
SPAIN
Terms and Conditions
Nature of Grant. This provision supplements Section 7 of the Award Agreement:
In accepting the grant of the Restricted Stock Units, the Participant
acknowledges that he or she consents to participation in the Plan and has
received a copy of the Plan.
Further, the Participant understands that the Company, in its sole discretion,
has unilaterally and gratuitously decided to grant Restricted Stock Units under
the Plan to individuals who may be employees of the Company or an Affiliate
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not bind the
Company or any Affiliate to the extent set forth in the Award Agreement.
Consequently, the


30



--------------------------------------------------------------------------------





Participant understands that the Restricted Stock Units are granted on the
assumption and condition that such Restricted Stock Units and any Shares
acquired upon vesting of the Restricted Stock Units shall not become a part of
any employment contract (either with the Company or any Affiliate) and shall not
be considered a mandatory benefit, or salary for any purposes (including
severance compensation) or any other right whatsoever.
Further, as a condition of the grant of the Restricted Stock Units, unless
otherwise expressly provided for by the Company or set forth in the Award
Agreement, the Restricted Stock Units will be cancelled without entitlement to
any Shares if the Participant Service terminates by reason of, including, but
not limited to: resignation, retirement, disciplinary dismissal adjudged to be
with cause, disciplinary dismissal adjudged or recognized to be without cause
(i.e., subject to a “despido improcedente”), material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute, Article 50 of the Workers’ Statute, or under Article
10.3 of Royal Decree 1382/1985. The Committee, in its sole discretion, shall
determine the date when the Participant’s Service has terminated for purposes of
the Restricted Stock Units.
The Participant understands that the grant of the Restricted Stock Units would
not be granted but for the assumptions and conditions referred to above; thus,
the Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Restricted Stock Units shall be null
and void.
Notifications
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Restricted Stock Units. The Plan, the Award Agreement
(including this Addendum) and any other documents evidencing the grant of the
Restricted Stock Units have not, nor will they be, registered with the Comisión
Nacional del Mercado de Valores, and none of those documents constitutes a
public offering prospectus.
Exchange Control Information. The Participant must declare the acquisition of
the Shares to the Dirección General de Comercio e Inversiones (the “DGCI”) of
the Ministry of Industry for statistical purposes. The Participant must also
declare ownership of any Shares with the Directorate of Foreign Transactions
each January while the Shares are owned. In addition, if the Participant wishes
to import the ownership title of the Shares (i.e., share certificates) into
Spain, he or she must declare the importation of such securities to the DGCI.
The sale of the Shares must also be declared to the DGCI by means of a form D-6,
typically filed in January. However, the form D-6 generally must


31



--------------------------------------------------------------------------------





be filed within one month after the sale if the Participant owns more than 10%
of the share capital of the Company or his or her investment exceeds EUR
1,502,530.
When receiving foreign currency payments in excess of EUR 50,000 derived from
the ownership of the Shares (i.e., dividends or sale proceeds), the Participant
must inform the financial institution receiving the payment of the basis upon
which such payment is made. The Participant will need to provide the institution
with the following information: (i) the Participant’s name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) any further information that
may be required.
In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Foreign Asset/Account Reporting Information. To the extent the Participant holds
rights or assets (e.g., cash or the Shares held in a bank or brokerage account)
outside of Spain with a value in excess of EUR 50,000 per type of right or asset
as of December 31 each year (or at any time during the year in which the
Participant sells or disposes of such right or asset), the Participant is
required to report information on such rights and assets on his or her tax
return for such year. After such rights or assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than EUR 20,000. The
reporting must be completed by the following March 31. 
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Information. The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. Because the offer of Restricted Stock
Units is considered a private offering, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the
Restricted Stock Units (a) constitutes a prospectus as such term is understood
pursuant to


32



--------------------------------------------------------------------------------





article 652a of the Swiss Code of Obligations, (b) may be publicly distributed
nor otherwise made publicly available in Switzerland or (c) has been or will be
filed with, approved or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (“FINMA”)).
TAIWAN
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and its Affiliates. The offer of participation
in the Plan is not a public offer of securities by a Taiwanese company.
Exchange Control Information. If the Participant is a resident of Taiwan, he or
she may acquire foreign currency, and remit the same out of or into Taiwan, up
to USD 5,000,000 per year without justification. If the transaction amount is
TWD 500,000 or more in a single transaction, the Participant must submit a
Foreign Exchange Transaction Form to the remitting bank. If the transaction
amount is USD 500,000 or more in a single transaction, the Participant also must
provide supporting documentation to the satisfaction of the remitting bank.
THAILAND
Notifications
Exchange Control Information. The Participant must immediately repatriate the
proceeds from the sale of Shares and any cash dividends received in relation to
the Shares to Thailand and convert the funds to Thai Baht within 360 days of
receipt. If the repatriated amount is USD 50,000 or more, the Participant must
report the inward remittance by submitting the Foreign Exchange Transaction Form
to an authorized agent (i.e., a commercial bank authorized by the Bank of
Thailand to engage in the purchase, exchange and withdrawal of foreign
currency).
If the Participant does not comply with this obligation, the Participant may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, the Participant should consult
a legal advisor before selling Shares to ensure compliance with current
regulations. It is the Participant’s responsibility to comply with exchange
control laws in Thailand, and neither the Company nor any Affiliate will be
liable for any fines or penalties resulting from the Participant’s failure to
comply with applicable laws.


33



--------------------------------------------------------------------------------





UNITED ARAB EMIRATES
Notifications
Securities Law Information. Participation in the Plan is being offered only to
selected Participants and is in the nature of providing equity incentives to
Participants in the United Arab Emirates. The Emirates Securities and
Commodities Authority has no responsibility for reviewing or verifying any
documents in connection this statement, including the Plan, the Award Agreement
or any other incidental communication materials distributed in connection with
the Restricted Stock Units. Further, neither the Ministry of Economy nor the
Dubai Department of Economic Development have approved this statement or taken
steps to verify the information set out in it, and have no responsibility for
it. If the Participant has any questions regarding the context of the Award
Agreement, including this Addendum, or the Plan, the Participant should obtain
independent professional advice.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes and Tax Withholding Obligations. This provision
supplements Section 5 of the Award Agreement:
Without limitation to Section 5 of the Award Agreement, the Participant agrees
that the Participant is liable for all Tax-Related Items and hereby covenants to
pay all such Tax-Related Items as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any taxes
that they are required to pay or withhold or have paid or will pay on the
Participant’s behalf to HMRC (or any other tax authority or any other relevant
authority).
Exclusion of Claim. By accepting the Restricted Stock Units, the Participant
acknowledges and agrees that the Participant will have no entitlement to
compensation or damages insofar as such entitlement arises or may arise from the
Participant ceasing to have rights under or to be entitled to the Restricted
Stock Units, whether or not as a result of the Participant’s termination of
Service (whether the termination is in breach of contract or otherwise), or from
the loss or diminution in value of the Restricted Stock Units. Upon acceptance
of the Restricted Stock Units, the Participant shall be deemed irrevocably to
have waived any such entitlement.


34

